Name: Commission Regulation (EEC) No 252/82 of 2 February 1982 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the first quarter of 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 2 . 82 Official Journal of the European Communities No L 26/ 11 COMMISSION REGULATION (EEC) No 252/82 of 2 February 1982 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the first quarter of 1982 HAS ADOPTED THIS REGULATION : Article 1 For the period up to 31 March 1982, the maximum quantities referred to in Article 14 (4) (a) of Regulation (EEC) No 805/68 shall be as follows :  in respect of the meat referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 , 7 500 tonnes of meat, expressed in bone-in meat,  in respect of the meat referred to in Article 14 ( 1 ) (b) of the said Regulation , 7 500 tonnes of meat, expressed in bone-in meat . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 14 (4) (a) and (c) thereof, Whereas the Council , under the special import system applicable to frozen beef and veal intended for proces ­ sing, has drawn up, for the period 1 January to 31 December 1982, an estimate of 60 000 tonnes divided into two equal quantities of 30 000 tonnes each , accor ­ ding to the type of product to be obtained ; Whereas, pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 , it is necessary to determine the quantities to be imported per quarter as well as the rate of reduction of the import levy for meat referred to in Article 14 ( 1 ) (b) of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 The levy on import of the meat referred to in the second indent of Article 1 shall be equal to the levy applicable on the day of import, less 55 % . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 .